DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 12/11/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0159478 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 contains the following new matter “a carbon equivalent value according to a formula 1 of 4.4 to 4.6, wherein formula 1 has a carbon equivalent value = wt% C + (1/3)wt% Si,” as nowhere in the original disclosure is a formula 1 set forth. It is noted that in the action dated 08/11/2021, the rejection under 35 U.S.C. 112(b) of claim 1 with regards to the indefiniteness of “a carbon equivalent value” set forth that Applicant’s disclosure does not provide a particular formula for making a determination of the carbon equivalent value, and further, any formula known in the art would be used to make a determination for examination purposes. Although an exemplary carbon equivalence formula was listed in the action to provide direction for how the prior art could be applied to the claim language, the original disclosure still does not contain support for any one particular formula for a carbon equivalent value. 
Claims 3-6 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zanardi, Franco (US 2013/0105047, hereinafter referred to as "Zanardi").
Regarding claims 1 and 3-6, Zanardi teaches a method of manufacturing a spheroidal cast iron for mechanical components, including steps of providing a cast iron containing [0046-0048, 0057]:
Element 
Instant claims 
Zanardi ranges
Relationship
C
3.2-4.2% 
2.5-4.0%
Overlapping
Si
2.2-3.4%
1.5-3.5%
Encompassing
Carbon equivalence
4.4-4.6
3.0-5.17%
Encompassing
Ni+Cu+Mo
1.9-2.1% 
0-5.2%
Encompassing
Ni
>0 and < 2.1% (claim 1)
0-3%
Encompassing

>0 and ≤1.0% (claim 3)


Cu
>0 and < 2.1% (claim 1)
0-1.2%
Overlapping

0.5-1.0% (claim 4)

Encompassing
Mo
>0 and < 2.1% (claim 1)
0-1%
Overlapping

0.5-1.0% (claim 5)

Encompassing
Cr
≤0.3% (claim 6)
0-0.5%
Encompassing
Fe
balance
balance
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Zanardi further teaches steps of heating the cast iron and holding at a heating temperature followed by holding the cast iron in a salt bath [0049-0050]. As Zanardi teaches the cast iron being used for mechanical components, such as gear bodies and driving shafts [0022-0023, 0031-0032], it would have been obvious to one of ordinary skill in the art to adapt the cast iron of Zanardi into a cam piece. 

Zanardi is silent on a tensile strength and elongation of the formed cast iron. However, in considering that Zanardi teaches a substantially similar chemical composition and fabrication process to the instant cam piece, the cast iron product of Zanardi would be expected to possess or render obvious a tensile strength of 1200 MPa or more and an elongation of 2% or more as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kwang Rae (WO 2006/022494 A1, hereinafter referred to as "Lee").
Regarding claims 1, 3-4, and 6, Lee teaches a method of manufacturing a spherical graphite cast iron for vehicle component products [10], including steps of forming the cast iron through a sand casting process [24], heating the cast iron to a temperature of 850-950 ºC, maintaining at the heated temperature for 1-2 hr., or 60-120 minutes, followed by maintaining the cast iron in a salt bath furnace at 300-420 ºC for 1-2 hr., or 60-120 minutes [11]. Overlapping ranges are prima facie obviousness. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I). As the salt bath temperature range in Lee is so close to the claimed range, 
As Lee teaches the cast iron being used for vehicle components, such as brake disks [10], it would have been obvious to one of ordinary skill in the art to adapt the cast iron of Lee into a cam piece. 
Lee teaches the cast iron including, in wt% [11]: 
Element 
Instant claims 
Lee ranges
Relationship
C
3.2-4.2% 
3.0-3.8%
Overlapping
Si
2.2-3.4%
2.0-2.8%
Overlapping
Carbon equivalence
4.4-4.6
3.67-4.73%
Encompassing
Ni+Cu+Mo
1.9-2.1% 
1.25-3.6%
Encompassing
Ni
>0 and < 2.1% (claim 1)
0.6-2.0%
Falls within

>0% and ≤1.0% (claim 3)

Overlapping
Cu
>0 and < 2.1% (claim 1)
0.5-1.2%
Falls within

0.5-1.0% (claim 4)

Encompassing
Mo
>0% (claim 1)
0.15-0.4%
Falls within
Cr
≤0.3% (claim 6)
0%
Falls within
Fe
balance
balance
-


Further, Lee teaches the cast iron containing the follow properties ([35-37], Table 2): 
Feature
Instant claims 
Lee ranges
Relationship
Tensile strength
1200 MPa or more
90-170 kg/mm2 or 882.6-1667.1 MPa
Overlapping
Elongation
2% or more
5-12%
Falls within


	Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 



Response to Arguments
Applicant's arguments filed 11/09/2021 with regards to the teachings of Zanardi (US 2013/0105047) have been fully considered but they are not persuasive.	
Applicant argues that Zanardi does not teach or suggest a method of manufacturing a cam piece for a continuously variable valve duration as presently recited in claim 1. Applicant refers to Table 2 in the instant specification to confirm that a desired tensile strength (1200 MPa or more) and elongation (2% or more) were satisfied when the total Ni, Cu, Mo content is 1.9-2.1 wt%. The Examiner notes that while Table 2 provides Comparative Examples 5-8 having a total Ni+Cu+Mo content outside of the claimed range and also not meeting at least one of a tensile strength and elongation property as claimed, there is no further compositional or process data associated with each of the comparative examples. Therefore, from the table and disclosure provided, it cannot be determined if the tensile strength and elongation differences resulted from only the total Ni+Cu+Mo falling outside of the claimed range, or from another feature (i.e., C, Si, and Cr contents, carbon equivalent value, individual Ni, Cu, and Mo contents, heating and salt bath temperatures and holding times). Furthermore, it cannot be determined to what degree the comparative examples may deviate from the remaining claimed features. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). 
Applicant refers to Tables 6 and 7 as evidence to support that the desired specification can be satisfied when the heating temperature and salt bath temperature are 890-930 ºC and 270-290 ºC, respectively. Particularly, Applicant points to Comparative Examples 19-22 to show that heating temperatures and salt bath temperatures outside of the claimed ranges resulted in tensile only a heating temperature or a salt bath temperature falling outside of the claimed range, or from another feature (i.e., C and Si contents, carbon equivalent value). Furthermore, it cannot be determined to what degree the comparative examples may deviate from the remaining claimed features. Unexpected results must be commensurate in scope with the claimed invention. See MPEP 716.02(d). 
Applicant refers to Tables 8 and 9 as evidence to support that the desired specification can be satisfied when the heating holding time and salt bath holding time are 70-110 minutes and 50-70 minutes, respectively. Particularly, Applicant points to Comparative Examples 23-26 to show that heating holding times and salt bath holding times outside of the claimed ranges resulted in tensile strengths of less than 1200 MPa and/or elongation measurements of less than 2%. The Examiner notes that while the specification at [0052] provides partial compositional data and the remaining heating and salt bath temperatures, there is further compositional data missing for the comparative examples. Therefore, from the table and disclosure provided, it cannot be determined if the tensile strength and elongation differences resulted from only a heating holding or a salt bath holding time falling outside of the claimed range, or from another feature (i.e., C and Si contents, carbon equivalent value). Furthermore, it cannot be determined to what degree the comparative examples may deviate from the remaining claimed features. 
Applicant argues that although Zanardi discloses ranges included in, or overlapping with, the ranges of the components according to the present invention, Zanardi does not disclose or suggest that the heating temperature and its holding time, and the salt bath temperature and its holding time, as having the critical significance of satisfying desired specification as in the presently claimed invention. The Examiner notes that the evidence of record is not seen to be sufficient for providing a showing of a criticality or unexpected results for the claimed heating and salt bath temperatures and holding times, as described above. Therefore, the overlapping and encompassing ranges as taught by Zanardi are still seen to render obvious the limitations in the instant claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736